Citation Nr: 0009918	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-12 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for status post fusion 
of the fourth and fifth lumbar vertebrae (L4-5).

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from December 1968 to April 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted entitlement to service 
connection for PTSD and awarded a rating of 10 percent, and 
denied service connection for status post fusion of L4-5.  
The veteran has also appealed a rating decision in which the 
RO determined that he had not submitted new and material 
evidence to reopen has claim for service connection for 
hearing loss.

In a November 1998 rating decision, a hearing officer awarded 
a rating of 30 percent for PTSD effective from the date of 
receipt of the veteran's claim in October 1997.  The issue of 
entitlement to a rating in excess of 30 percent for PTSD 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning the issue involving a right testicle disorder, as 
the document adding that issue to the appeal "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to the issue 
involving the right testicle was not properly before it, on 
the basis that a substantive appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for PTSD.  The SOC did provide him with 
the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
the initial disability evaluation.  The appellant's timely 
substantive appeal clearly indicated that he knew that the 
appeal was from the RO's initial assignment of a disability 
evaluation.  The Board observes that the Court, in Fenderson, 
did not specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a NOD following the grant of service connection and the 
initial assignment of a disability evaluation from that of 
filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of a higher disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in either the RO's characterization of the issue or 
in the Board's characterization of the issue as one of 
entitlement to the assignment of a higher disability 
evaluation for the service-connected left shoulder 
disability.  See Bernard v. Brown, 4 Vet. App. 384 (1983).  
Therefore, the Board will not remand this matter solely for a 
re-characterization of the issue in a new SOC.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran's current disability from status post fusion of 
L4-5 is related to the back or left hip pain in service or to 
any disease or injury he incurred during his active military 
service.

2.  The veteran's disability from PTSD is manifested by total 
occupational and social impairment, due to such symptoms as 
impaired concentration and memory, gross mood disturbances, 
emotional lability with inappropriate behavior, with 
deficiencies in most areas such as work, family relations, 
judgment, and mood.

3.  In a June 1972 rating decision, from which the veteran 
appealed but did not perfect an appeal, the RO denied 
entitlement to service connection for left ear hearing loss.

4.  Since the June 1972 rating decision which denied service 
connection for left ear hearing loss, the veteran has 
submitted evidence which had not been previously considered 
by agency decisionmakers which bears directly and 
substantially on the question of whether the veteran has 
current disability from hearing loss which is related to a 
disease or injury he incurred during his active military 
service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for status 
post fusion of L4-5 is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The criteria or a rating of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (1999).

3.  The June 1972 rating decision which denied entitlement to 
service connection for left ear hearing loss is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

4.  The veteran has submitted new and material evidence to 
reopen the claim for service connection for hearing loss.  
38 U.S.C.A. § 5108 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Low Back Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for a 
low back disorder is not well grounded.  Where a claim is not 
well grounded it is incomplete, and the Department of 
Veterans Affairs (VA) is obliged under 38 U.S.C.A. § 5103(a) 
to advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision dated in April 1994, and in the 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well-grounded.

The veteran has current disability from a low back disorder.  
VA outpatient treatment notes dated in February 1988 indicate 
that he gave a history of injuring his back while doing 
lifting work in September 1986.  In March 1988 he was 
hospitalized for treatment of spondylolysis at L4-5 and 
underwent lateral mass fusion of L4 to L5.  On VA examination 
in December 1989, he reported on- the- job back injury in 
1986 and spinal fusion in 1987.  VA outpatient treatment 
notes dated in October 1997 indicated that the veteran 
reported that he initially injured his back while in the 
military and reinjured his back while lifting at work.  He 
reported that he required assistance every day in most 
aspects of self care.  His wife had to put his shoes and 
socks on.  He could not lift or carry anything.  He could 
walk only with use of a cane.  Pain prevented him from 
sitting and standing more than 10 minutes.  Even with pain 
medication, he was not able to sleep more than two hours.  
Pain restricted his social life to his home and restricted 
travel to short, necessary journeys of less than 30 minutes.  
On examination, he had 15 degrees of back flexion and 10 
degrees of extension.  Left flexion was 15 degrees and right 
flexion was 10 degrees.  He exhibited pain with all 
movements.

At the time of a VA neuropsychiatric examination in January 
1998, the veteran told the examiner that he had a back injury 
during training at Parris Island before serving in Vietnam.  
He reported that he had worked for more than 16 years in a 
cotton factory until 1985.

The veteran testified in September 1998 that he injured his 
back while in boot camp at Parris Island.  He was examined 
and returned to duty.  He testified that he was later given 
pain medications including Darvon.  He stated that he had 
been treated for his back complaints by a private physician 
within several months after his separation from service but 
had been unable to obtain the records of such treatment.

The veteran's service medical records confirm his testimony 
insofar as treatment for back problems while he was on basic 
training at Parris Island is concerned.  These records show 
treatment for left hip strain in December 1968, treatment for 
right- sided back pain in January 1969 and treatment for left 
hip pain following injury in December 1969.  X-rays of the 
left hip were normal, and the assessment was of healing 
contusion.  In a March 1970 report of medical examination for 
separation from service, and examiner indicated that the 
veteran's spine and other musculoskeletal anatomy were 
clinically normal.

During a VA examination May 1972, the veteran did not report 
a history of back injury or current complaints of back pain.  
On examination, heel and toe rising and walking were 
accomplished without discomfort.  There were no neurological 
deficits.  No diagnosis pertinent to the veteran's back was 
reported.

The medical evidence shows that the veteran was treated for 
back and left hip pain in service.  However, his back was 
clinically normal when he was examined for separation from 
service, and, significantly, the earliest dated medical 
evidence contained in the claims folder which indicates that 
the veteran had disability associated with a back disorder 
was made in 1988, almost 18 years after his separation from 
service, and following intercurrent injury.  A thorough 
review of the entire record yields no competent medical 
evidence that shows a nexus between his current disability 
from status post fusion of L4-5 and the episodes of back or 
left hip pain in service or any other disease or injury he 
incurred during his active military service.  In the absence 
of evidence that he has the expertise to render an opinion 
about the etiology of his current disability, his assertions 
that his current disability is related to an in-service 
injury are afforded no probative weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Because not all of the 
elements of Caluza analysis are satisfied, the Board 
concludes that the claim of entitlement to service connection 
for status post fusion of L4-5 is not well grounded.

II.  Increased Rating for PTSD

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
from PTSD within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App.  218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Service personnel records show that the veteran served in the 
United States Marine Corps in the Republic of Vietnam during 
the Vietnam era.  It was noted that he participated in 
counter insurgency operations against communist forces.  His 
primary duty was rifleman.

The veteran was granted entitlement to service connection for 
PTSD by the RO's February 1998 rating decision.  In a 
November 1998 rating decision, a hearing officer awarded a 
rating of 30 percent for PTSD effective from the date of 
receipt of the veteran's claim in October 1997.

The veteran's disability from PTSD has been evaluated by the 
RO using Diagnostic Code 9411.  Under that diagnostic code, a 
100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  A 70 percent rating is assigned for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).

The veteran testified in September 1998 that he had symptoms 
of depression, insomnia, nightmares, flashbacks, poor temper 
control, and heightened startle response.  He preferred to 
avoid crowds.  VA outpatient treatment records document his 
complaints of such symptoms.  In notes dated in May 1998, a 
staff psychiatrist described the veteran's symptoms, 
including avoidance of stimuli associate with traumatic 
experiences, intrusive distressing recollections, nightmares, 
dissociative flashback episodes, intense psychological and 
physiological distress on exposure to internal and external 
cues.  The veteran showed restricted range of affect, and had 
feelings of estrangement, increased arousal, severe sleep 
disturbance, irritability, outbursts of anger, difficulty 
concentrating, hypervigilance, paranoia, and exaggerated 
startle response.  The examiner reported an impression of 
chronic PTSD with increased dysphoria, ongoing anxiety, 
hyperarousal, and limited coping skills to distract from 
ruminative intrusive thoughts.  The examiner also opined that 
the veteran was completely disabled and totally unable to 
maintain gainful employment.  The prognosis was that the 
disability was permanent.

In October 1998, the veteran began a six-week, intensive PTSD 
hospital day treatment program.  The discharge summary, dated 
in mid November 1998, contains the impression that the 
veteran was experiencing worsening psychiatric symptoms since 
the decline in his physical health removed employment as a 
coping mechanism to keep his mind from being occupied with 
his traumatic past.  The author of the report, the same 
psychiatrist who had examined the veteran in May 1998, 
evaluated him on a scale used to measure overall functioning 
(GAF) and assign a score indicative of major impairment in 
several areas such as work, family relations, judgment, and 
mood, such as a depressed man who avoids friends, neglects 
family, and cannot work.  The examiner reported that the 
veteran was totally and permanently disabled due to his 
continuing PTSD symptoms.

The veteran underwent a VA vocational and rehabilitation 
assessment in December 1998.  During the assessment, he 
demonstrated impaired concentration, recent memory 
impairment, difficulty carrying out complex instructions, and 
impairment in processing new information.  His speech was 
halting and his thinking was sluggish, slow, and fragmented.  
The examiner reported that the veteran was markedly impaired 
in responding appropriately to supervision and to co-workers 
on the job, in being able to follow work instructions, and to 
cope with customary work pressures and deadlines.  Based on 
the examiner's review of the medical records, he expressed 
the opinion that the severity of the veteran's symptoms 
limited his ability to process work procedures and 
instructions that are required in competitive employment.  In 
addition, the veteran's emotional lability prevented him from 
getting along with co-workers without distracting them or 
exhibiting behavioral extremes.  The veteran's severe 
psychiatric and physical problems prevented him from being 
able to meet the demands of work on a sustained basis in a 
competitive work environment.  There was a poor prognosis for 
improvement.  Due to the severity of the veteran's PTSD-
related symptoms, vocation rehabilitation was deemed not 
feasible.

Based on the findings discussed above, the Board finds that 
the veteran has total occupational and social impairment, due 
to such symptoms as impaired concentration and memory, gross 
mood disturbances, emotional lability with inappropriate 
behavior, with deficiencies in most areas such as work, 
family relations, judgment, and mood.  Therefore, the Board 
concludes that the criteria for a 100 percent rating for 
disability associated with the veteran's PTSD have been met.

III.  New and Material Evidence for Service Connection for 
Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops sensorineural hearing loss to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.

Under the provision of 38 C.F.R. § 3.385 (1995), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

The RO disallowed the veteran's claim of entitlement to 
service connection for left ear hearing loss in its June 1972 
rating decision.  Although the veteran filed a notice of 
disagreement concerning that decision, he did not perfect an 
appeal of the decision.  The decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 (1999).  The 
claim can be reopened only with the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

The evidence considered by the RO at the time of its June 
1972 rating decision consisted of service medical records and 
the report of a May 1972 VA examination.  Service medical 
records do not show that the veteran had disability from 
hearing loss at the time of his pre-induction medical 
examination.  However, a treatment record dated in July 1969 
noted that the veteran had a "long history" of decreased 
hearing, tinnitus, and frequent episodes of otitis media.  On 
examination, the left tympanic membrane was opaque and 
scarred.  The right tympanic membrane was normal.  The 
veteran could not hear a watch tick with his left ear.  The 
reported diagnosis was hearing loss and chronic otitis media, 
left ear.  Two days later, an examiner noted that the veteran 
should have a myringotomy.  The veteran was referred for an 
audiogram with a provisional diagnosis of left serous otitis 
media and hearing loss.  The audiogram showed the following 
hearing thresholds in decibels at the following frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
xxx
15
LEFT
45
45
35
xxx
30

The report of a follow-up audiogram dated 10 days later 
showed the following hearing thresholds in decibels and the 
following frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
xxx
25
LEFT
50
50
45
xxx
20

A consultation sheet dated in November 1969 indicated that 
the veteran had been medically evacuated from the field with 
hearing loss.  He stated that he had had hearing loss for 
some time.  He was referred for an assessment of his auditory 
acuity.  However, it does not appear that a test was 
conducted.  The report of a medical examination for release 
from active duty dated in March 1970 indicates that the 
veteran's hearing in his right ear was 15/15 for whispered 
voice.  His hearing in his left ear was reported as "-/15" 
for whispered voice.  No pertinent diagnosis was reported.

The report of the May 1972 VA examination indicates that the 
veteran's ears had normal tympanic membranes.  The external 
auditory canals were clean.  There was no infection.  The 
veteran's ears were described asymptomatic.

Based on the foregoing evidence, the RO denied entitlement to 
service connection for left ear hearing loss and otitis media 
in its June 1972 rating decision.  In doing so, the RO's 
rating Board reasoned that the veteran's hearing loss and 
otitis media pre-existed his military service and was not 
aggravated during such service.

Since the RO's June 1972 rating decision, the veteran has 
submitted evidence which had not been previously considered 
by agency decisionmakers which bears directly and 
substantially on the question of whether he has current 
hearing loss disability which is related to a disease or 
injury he incurred during his active military service.  An 
audiological evaluation summary dated in May 1998 contains 
impressions of mild sensorineural hearing loss, left ear, and 
mild to moderate mixed hearing loss, right ear.  A pure-tone 
audiogram showed hearing thresholds at all pertinent 
frequencies consistently above 30 decibels in both ears.  
Word recognition was 92 percent correct in the right ear and 
100 percent correct in the left ear.  An audiologist noted 
the veteran's history of in-service noise exposure.  The 
audiologist concluded that the veteran was at ". . . high 
risk for hearing loss due to noise exposure based on his 
history of exposure to mortar, artillery, and infantry fire 
in the military."

VA outpatient treatment notes dated in late May 1998 show 
that the veteran was issued hearing aids and instructed on 
their use and maintenance.

The veteran has submitted new evidence which suggests that he 
has current disability from hearing loss which is related to 
noise exposure during his active military service.  The Board 
concludes that such new evidence is material.  Further, the 
Board finds that such evidence is sufficient to support a 
well grounded claim, as such evidence shows current hearing 
loss disability and a nexus to in-service acoustic trauma.  
The veteran's claim is plausible and is deemed reopened.

The Board notes that the June 1972 rating decision denied 
service connection for hearing loss in the left ear only.  
The RO has determined that the veteran has not submitted new 
and material evidence to reopen his claim for service 
connection for bilateral hearing loss.  New and material 
evidence would not be necessary for a merits adjudication of 
the claim of right ear hearing loss.  However, the veteran 
will not be prejudiced, as the Board has decided to remand 
the claim for service connection for bilateral hearing loss 
for a merits adjudication by the RO.


ORDER

Service connection is denied for status post fusion of the 
L4-5.

An increased rating of 100 percent for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

The claim for service connection for hearing loss is 
reopened.



REMAND

The Board is of the opinion that further development and 
reconsideration by the RO are necessary to fairly adjudicate 
the veteran's claim for service connection for hearing loss.  
Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim for service 
connection for hearing loss and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for hearing 
loss.  The RO should take all necessary 
steps to obtain any pertinent records 
that are not currently part of the claims 
folder and associate them with the claims 
folder.

2.  The veteran should be afforded a VA 
audiological examination to determine the 
degree and etiology of his hearing loss.  
If hearing loss disability is identified, 
the examiner should give an opinion 
whether it is as likely as not that such 
disability is related to a disease or 
injury, including acoustic trauma and 
otitis media, which the veteran incurred 
during his active military service.  If 
the examiner concludes that the veteran 
had hearing loss disability prior to his 
entry into service, the examiner should 
express an opinion whether it is more 
likely than not that the veteran's 
disability from hearing loss worsened 
during his active military service.  All 
indicated tests and diagnostic studies 
must be performed.  The claims folder 
should be made available and be reviewed 
by the examiner.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for 
service connection for hearing loss.  If 
the RO determines that the veteran had 
hearing loss prior to his entry into 
service, the evidence on which such 
findings is based should be cited to 
overcome the presumption of soundness 
provided in 38 C.F.R. § 3.304(b).  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

